TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00384-CV


In re Matthew G. Whitman






ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


O R D E R


	Relator Matthew G. Whitman has filed a petition for a writ of mandamus and a
motion for emergency relief.  The motion for emergency relief is granted in part.
	The Temporary Orders in Suit to Modify Parent-Child Relationship signed on June
21, 2005 are stayed.  Relator may exercise possession as set forth in the Agreed Final Decree of
Divorce.  However, he may not exercise his right to extended summer possession pending the
resolution of this mandamus proceeding.


  
 Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   July 1, 2005